Citation Nr: 1035860	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a pulmonary disability, to 
include asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In April 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.

The issues of entitlement to service connection for sleep 
apnea, to include as secondary to asbestos exposure and 
entitlement to service connection for congestive heart 
failure, to include as secondary to asbestos exposure have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he was exposed to asbestos while serving 
aboard the USS Maddox.  In a statement dated in November 2006, 
the Veteran indicated that his bunk was covered with insulation 
from dust from pipes on the ship.

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  McGinty v. Brown, 4 Vet. App. 428, 
432-33 (1993).  In 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(October 3, 1997) (hereinafter "M21-1").  Also, an opinion by 
VA's Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4- 00.  The Court has held that 
applicable criteria provide no presumption of service connection 
for asbestos exposure claims.  See Dyment v. West, 13 Vet. App. 
141, 145 (1999) (holding that M21-1 does not create a presumption 
of exposure to asbestos solely from shipboard service).

The M21-1 guidelines provide that VA must determine whether 
military records demonstrate evidence of exposure to asbestos in 
service and whether there is pre- or post-service evidence of 
asbestos exposure.  Then, VA must determine the relationship 
between the claimed diseases and such asbestos exposure, keeping 
in mind latency and exposure information provided in M21-1, Part 
VI, Par. 7.21(b). This information provides that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  The exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors. The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer and cancers 
of the gastrointestinal tract.  See Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

VA medical records reflect a diagnosis of chronic obstructive 
pulmonary disease (COPD).

A VA pulmonology record dated in April 2006 reflects an 
impression of shortness of breath due to cardiomyopathy and 
asbestos exposure.  

A June 2008 treatment note indicated that a CT scan showed 
pleural plaques consistent with asbestos exposure.  

In August 2008, a VA cardiologist noted an impression of mixture 
of asbestos lung injury and chronic obstructive pulmonary disease 
as well as heart failure from ischemic cardiomyopathy.

The Veteran has been afforded two VA examinations.  A report of a 
November 2006 VA examination reflects that a chest x-ray showed 
no focal infiltrate, effusion or pneumothorax.  Asbestos exposure 
was not visualized.  There was no evidence of any pleural disease 
or interstitial fibrosis.  The VA examiner concluded that there 
was no evidence of asbestosis or even asbestos pleural disease.  

An April 2009 VA examination report noted an assessment of 
asbestos pleural plaques.  The examination report indicated that 
pulmonary function revealed no airflow obstruction.  There was a 
mild decrease in diffusing capacity, which the examiner indicated 
may be due to subtle interstitial disease and/ or emphysema.  The 
examiner indicated that he did not see any evidence for 
asbestosis.  An April 2009 addendum noted that there were 
asbestos plaques and no evidence of pulmonary asbestosis.  The 
examiner opined that any disability is probably due to obesity 
and cigarette smoking. 

At the hearing and in written statements, the Veteran indicated 
that the April 2010 VA examination contains inaccurate 
information.   The Veteran testified that the  April 2010 VA 
examination report inaccurately indicated that he does not use an 
inhaler.   The Board notes that the Veteran has requested that he 
be afforded a pulmonary examination from a physician outside of 
the VA. 

The December 2008 remand directed that the examiner diagnose any 
pulmonary disability, to include asbestosis, and provide a 
medical opinion about whether such disability is "at least as 
likely as not" related to asbestos.  The examiner was asked  to 
discuss pertinent medical findings on record, including the April 
2006 and June 2008 treatment reports and the November 2006 VA 
examination.  The April 2010 VA examination did not satisfy the 
remand directives, as the examiner's opinion did not discuss the 
other pertinent medical findings in the claims file.

The United States Court of Appeals for Veterans Claims has held 
that a remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand order.  The Court 
further indicated that it constitutes error on the part of the 
Board to fail to ensure compliance.  Stegall v. West, 11 Vet. 
App. 168, 271 (1998).

In light of the foregoing, the Board finds that a remand is 
necessary in order to obtain a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination performed by a pulmonologist.  
The examination should be performed by a 
different physician than the April 2008 VA 
examination.  If possible, the Veteran should 
be scheduled for a pulmonology evaluation by 
a fee basis physician.  The entire claims 
file, including a copy of this REMAND, should 
be provided for the examiner's review.  The 
examination report should indicate that the 
claims file was reviewed.  The examiner 
should be advised that the Veteran's in-
service exposure to asbestos during is shown, 
based upon his service aboard ships while in 
the Navy   

2.  The examiner should diagnose any current 
pulmonary disability.   The examiner should 
address the following:

a.  If asbestosis is diagnosed, the 
examiner should state whether asbestosis 
is "at least as likely as not" (50 
percent or greater likelihood) related to 
asbestos exposure in service.  The 
examiner should provide a detailed 
rationale, with references to the record, 
for the opinion.  The examiner should 
specifically consider and discuss any in-
service asbestos exposure, as well as any 
pre-and post-service occupational exposure 
and past smoking history.  

b.  If asbestos pleural plaques are 
diagnosed, the examiner should 
specifically indicate whether asbestos 
pleural plaques are at least as likely as 
not (50 percent or greater likelihood) 
related to asbestos exposure during 
service.  The examiner should specifically 
consider and discuss the medical findings 
of the April 2006 and June 2008 treatment 
reports and the November 2006 and April 
2010 VA examinations.  

c.   For any other pulmonary disability 
diagnosed, other than asbestosis, the 
examiner should state whether such 
disability or disabilities is/are "at 
least as likely as not" related to 
asbestos exposure in service.  The 
examiner should provide a detailed 
rationale, with references to the record, 
for the opinions provided.   The examiner 
should specifically consider and discuss 
any in-service asbestos exposure, as well 
as any pre- and post- service occupational 
exposure and past smoking history.  The 
examiner should specifically consider and 
discuss the medical findings of the April 
2006 and June 2008 treatment reports and 
the November 2006 and April 2010 VA 
examinations.   


3.  Following the completion of the requested actions, the RO 
should then readjudicate the Veteran's claim for service 
connection for a pulmonary disability, to include asbestosis.  If 
the benefit on appeal remain denied, the Veteran and his 
representative should be provided with a Supplemental Statement 
of the Case (SSOC) and afforded an applicable opportunity to 
respond.  Thereafter, the case should be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



